          IN THE UNITED STATES DISTRICT COURT
             FOR THE DISTRICT OF MINNESOTA
                    FOURTH DIVISION


 AALFA Family Clinic, et al.

                        Plaintiffs,
                                                 Case No. 0:20-cv-01037-PJS-DTS
 v.

 Tim Walz, et al.,

                        Defendants.


             [PROPOSED] ORDER GRANTING PLAINTIFFS’
               MOTION FOR PRELIMINARY INJUNCTION
      The Court concludes that there is a substantial probability that the plaintiffs will
succeed on the merits of their equal-protection challenges to the State’s enforcement
of its elective-surgery ban and its stay-at-home orders. The Court also concludes that
the plaintiffs will suffer irreparable injury absent a preliminary injunction, that the harm
to the defendants from the requested injunction is minimal, and that the public interest
strongly supports the issuance of preliminary injunctive relief. It is therefore
ORDERED that:
      1. Defendant Walz and Defendant Malcolm, and their officers, agents, servants,
employees, attorneys, designees, and subordinates, as well as any person acting in con-
cert or participation with them, are ENJOINED from enforcing Executive Order 20-
09, Executive Order 20-20, Executive Order 20-30, Executive Order 20-48, and any
current or future executive order that restricts elective surgeries, regulates the use or
consumption of personal protective equipment (PPE), restricts church attendance, or
imposes social-distancing requirements of any sort, unless and until those orders are
amended or clarified to prohibit surgical abortions except for patients who are contra-
indicated for medication abortion, or for patients who were unable to schedule and


[proposed] order granting preliminary injunction                                 Page 1 of 2
obtain a medication abortion during the time in which medication abortion is legally
available in Minnesota.
    2. Defendants Planned Parenthood North Central States, Whole Woman’s Health
of the Twin Cities LLC, WE Health Clinic P.A., and Robbinsdale Clinic, and their of-
ficers, agents, servants, employees, attorneys, designees, and subordinates, as well as any
person acting in concert or participation with them, are ENJOINED from performing
surgical abortions except on patients who are contraindicated for medication abortion,
or on patients who were unable to schedule and obtain medication abortion during the
time in which medication abortion is legally available in Minnesota. This injunction will
remain in effect only while state officials continue to enforce measures that restrict
elective surgeries, regulate the use or consumption of personal protective equipment
(PPE), restrict church attendance, or impose social-distancing requirements of any
sort.




Dated: ____________________________, 2020



                                     ______________________________________
                                     PATRICK J. SCHILTZ
                                     UNITED STATES DISTRICT JUDGE




[proposed] order granting preliminary injunction                                Page 2 of 2
